DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are currently pending in application 16/782,770.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-12, and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-5, 9-12, and 16-17 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be 

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-5 are directed toward a process (method). Claims 9-12 and 16-17 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-5, 9-12, and 16-17 are directed toward the judicial exception of an abstract idea.  Independent claims 1 and 9 are directed specifically to the abstract idea of processing, enforcing, and managing vehicle operation violations.  
Regarding independent claims 1 and 9, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
(1) A method comprising: 
obtaining at least one image within which is shown at least a portion of a vehicle; 
receiving, at an at least one processor, image data for the at least one image; 
analyzing, using the at least one processor, the image data to generate a violation score for each of one or more potential vehicle operation violations for the vehicle;
when the violation score is in-between an upper violation threshold and a lower consideration threshold, prompting to obtain user input that either affirms or rejects existence of a violation and then, once the user input is obtained, generating a violation notification only when the user input affirms the existence of the violation; and 
when the violation score is higher than the upper violation threshold, generating the violation notification without the user input being obtained.

(9) A system comprising: 
a camera configured to obtain at least one image within which is shown at least a portion of a vehicle; 
at least one processor configured to receive image data for the at least one image; and 
at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by the at least one processor, causes a carrying out of a method that includes: 
analyzing the image data to generate a violation score for each of one or more potential vehicle operation violations for the vehicle; 
when the violation score is in-between an upper violation threshold and a lower consideration threshold, prompting to obtain user input that either affirms or rejects existence of a violation and then, once the user input is obtained, generating a violation notification only when the user input affirms the existence of the violation; and
{00038172;1}17Docket No. PAT25135-US-PRIwhen the violation score is higher than the upper violation threshold, generating the violation notification without the user input being obtained.  

As the underlined claim limitations above demonstrate, independent claims 1 and 9 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-5, 10-12, and 16-17 provide further details to the abstract idea of claims 1 and 9 regarding the received data, therefore, these claims include mathematical concepts, mental processes, and certain methods of organizing human activities for similar reasons provided above for claims 1 and 9. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-5, 9-12, and 16-17 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “processor”, a “system”, various well-known “camera” technology (See Para 0019 and 0034 of Applicant’s specification), and a “tangible, non-transitory, computer-readable storage medium having instructions encoded therein”. However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract 
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits. Dependent claims 2-5, 10-12, and 16-17 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-5, 9-12, and 16-17 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “processor”, a “system”, various well-known “camera” technology (See Para 0019 and 0034 of Applicant’s specification), and a “tangible, non-transitory, computer-readable storage medium having instructions encoded therein”. However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-5, 10-12, and 16-17 merely recite further additional embellishments of the abstract idea of independent claims 1 and 9 respectively, but these features only serve to further limit the abstract idea of independent claims 1 and 9, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. 
Therefore, since there are no limitations in the claims 1-5, 9-12, and 16-17 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-5, 9-12, and 16-17 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-10, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg et al. (US 2021/0067745 A1).
As per independent Claim 1, Rosenberg discloses a method (See at least Para 0028) comprising: 
obtaining at least one image within which is shown at least a portion of a vehicle (See at least Para 0028-0030); 
receiving, at an at least one processor, image data for the at least one image (See at least Para 0041, 0046, and 0050); 
analyzing, using the at least one processor, the image data to generate a violation score for each of one or more potential vehicle operation violations for the vehicle (See at least Para 0041-0044 and 0050-0054);
when the violation score is in-between an upper violation threshold and a lower consideration threshold, prompting to obtain user input that either affirms or rejects existence of a violation and then, once the user input is obtained, generating a violation notification only when the user input affirms the existence of the violation (See at least Fig.14, and Para 0039-0040, maybe determination from AI); and 
when the violation score is higher than the upper violation threshold, generating the violation notification without the user input being obtained (See at least Fig.14, Para 0007-0008 and Para 0036-0040).
As per Claim 2, Rosenberg discloses capturing, using a camera, at least one additional image within which is shown a license plate of the vehicle; and carrying out Optical Character Recognition (OCR) on the at least one additional image to identify a license plate number corresponding to the license plate  (See at least Para 0034 and 0041).  
As per Claim 3, Rosenberg discloses wherein the camera is a License Plate Recognition (LPR) camera pointed at a road (See at least Para 0034, ALPR).   
As per Claim 6, Rosenberg discloses wherein at least one neural network and a database of reference images for affirmed and dismissed historical violations are employed in generating the violation score (See at least Figs.4, Para 0042-0044 and 0051, AI review/Scoring).
As per Claim 7, Rosenberg discloses wherein the analyzing includes comparing the image data for the at least one image against image data for a number of the reference images (See at least Para 0042-0044 and 0051).
As per Claim 8, Rosenberg discloses obtaining additional information indicating that either a fine associated with the potential vehicle operation violation was paid or that the potential vehicle operation violation was dismissed; and updating, once the additional information has been obtained, the database to include the at least one image as a new reference image (See at least Para 0042-0044 and 0051).
As per independent Claim 9, Rosenberg discloses a system (See at least Para 0028 and 0067-0070) comprising: 
a camera configured to obtain at least one image within which is shown at least a portion of a vehicle (See at least Para 0028-0030); 
at least one processor configured to receive image data for the at least one image (See at least Para 0041, 0046, and 0050); and 
at least one tangible, non-transitory, computer-readable storage medium having instructions encoded therein, wherein the instructions, when executed by the at least one processor, causes a carrying out of a method (See at least Para 0028 and 0067-0076) that includes: 
analyzing the image data to generate a violation score for each of one or more potential vehicle operation violations for the vehicle (See at least Para 0041-0044 and 0050-0054); 
when the violation score is in-between an upper violation threshold and a lower consideration threshold, prompting to obtain user input that either affirms or rejects existence of a violation and then, once the user input is obtained, generating a violation notification only when the user input affirms the existence of the violation (See at least Fig.14, and Para 0039-0040, maybe determination from AI); and
{00038172;1}17Docket No. PAT25135-US-PRIwhen the violation score is higher than the upper violation threshold, generating the violation notification without the user input being obtained (See at least Fig.14, Para 0007-0008 and Para 0036-0040).  
As per Claim 10, Rosenberg discloses a License Plate Recognition (LPR) camera configured to capture at least one additional image within which is shown a license plate of the vehicle, and wherein the method further includes: carrying out Optical Character Recognition (OCR) on the at least one additional image to identify a license plate number corresponding to the license plate (See at least Para 0034 and 0041).  
As per Claim 13, Rosenberg discloses at least one neural network; and a database of reference images for affirmed and dismissed historical violations, the database being coupled to the at least one neural network for cooperative operation therewith in generating the violation score (See at least Figs.4, Para 0042-0044 and 0051, AI review/Scoring).
As per Claim 14, Rosenberg discloses wherein the analyzing includes comparing the image data for the at least one image against image data for a number of the reference images (See at least Para 0042-0044 and 0051).
As per Claim 15, Rosenberg discloses wherein the method further includes: obtaining additional information indicating that either a fine associated with the potential vehicle operation violation was paid or that the potential vehicle operation violation was dismissed; and {00038172;1}18Docket No. PAT25135-US-PRIupdating, once the additional information has been obtained, the database to include the at least one image as a new reference image (See at least Para 0042-0044 and 0051).
As per Claim 16, Rosenberg discloses a client device having a display, and wherein the client device is configured to output the violation notification onto the display (See at least Figs.14 and 17; Para 0007-0008, Para 0040, and Para 0075).  
As per Claim 17, Rosenberg discloses a server remote from the client device, and wherein the computer-readable storage medium is contained in the server (See at least Para 0068-0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rosenberg in view of Ratti (US 2018/0211117 A1).
As per Claim 4-5 and 11-12, while Rosenburg does disclose the system investigating image data and determining a variety of potential vehicle operation violations (See at least Para 0041-0044 and 0050-0054); Rosenburg fails to expressly disclose wherein the potential vehicle operation violation relates to window structural integrity or{00038172;1}16 Docket No. PAT25135-US-PRIwindow visibility impairment.
However, Ratti discloses a system/ method that investigates image data and determines a variety of potential vehicle operation violations (See at least Fig.19, Para 0097, Para 0117, and Para 0199), to include vehicle fitness and window integrity/ impairment (See at least Fig.1(E); Para 0097, “A specialist is by role, either a computer software, or machine or a person who reviews the incoming videos for potential traffic law violators. These specialists can cover one or more of various categories of violations such as: wrong driving, wrong parking, commercial violation, vehicle fitness, among others; as previously mentioned the specialists can be a hybrid mix of humans and Artificially Intelligent Software/Machines.”).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included wherein the potential vehicle operation violation relates to window structural integrity or{00038172;1}16 Docket No. PAT25135-US-PRIwindow visibility impairment, as disclosed by Ratti in the system disclosed by Rosenberg, for the advantage of providing a method/ system of processing, enforcing, and managing vehicle operation violations, with the ability to increase system efficiency and 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 10, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629